Citation Nr: 1815555	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a low back condition.

4. Entitlement to service connection for right hand carpal tunnel syndrome, claimed as a hand condition.

5. Entitlement to service connection for left hand carpal tunnel syndrome, claimed as a hand condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Colombia, South Carolina.

In September 2016, the Veteran testified before the undersigned in a videoconference Board hearing. 

The issue of entitlement to service connection for carpal tunnel syndrome of the right hand, claimed as a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether tinnitus was incurred in-service.

2. The evidence is at least evenly balanced as to whether bilateral hearing loss was caused by service.

3. A diagnosis of a left hand condition has not been shown at any time during the appeal period.

4. A diagnosis of a low back disorder has not been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a left hand disability have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist	

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Service Connection Generally 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, hearing loss or tinnitus, becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). The second and third elements outlined above may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a chronic disease was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Bilateral Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure from his time working on jet engines. The Veteran's stated he was a jet engine mechanic and part of his job was to test the jet engines. He stated he did not wear ear protection. The Veteran's DD-214 noted that the Veteran's MOS was a jet engine mechanic. Therefore, the Board finds the Veteran's statements that he tested jet engines and that he had noise exposure competent and credible. Thus, the Board concedes that the Veteran had in-service noise exposure.

The Veteran's service treatment records include an induction examination in March 1966. The Veteran's hearing was reported to be 15/15 on whispered voice testing, bilaterally. 

The Veteran also underwent a puretone threshold test. Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975. Thus where necessary to facilitate data comparison the ASA standards will be converted to ISO-ANSI standard.

The Veteran's entrance examination puretone audiology test demonstrated:  




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
10 (20)
LEFT
15 (30)
5 (15)
0 (10)
0 (10)
0 (5)
20 (30)

The Veteran underwent audiological examination upon his separation from service in September 1969. The puretone audiology test demonstrated:




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
10 (20)
LEFT
10 (25)
10  (20)
10 (20)
10 (20)
10 (15)
10 (20)

In December 2011, the Veteran underwent a VA audiological examination. The examiner diagnosed the Veteran with bilateral hearing loss. The Veteran underwent a puretone audiology test that demonstrated: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
35
45
LEFT
30
35
40
50
65

The Veteran's speech discrimination score was 94 percent in the right ear and 88 percent in the left. The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service. The examiner reasoned that the Veteran's entrance examination and separation examination both noted normal hearing bilaterally with no change in hearing in either ear after comparing the examinations. 

The Veteran's private physician, Dr. R.B., provided a medical opinion in September 2016. The private physician opined that it is reasonable to conclude that noise exposure in-service contributed to the Veteran's hearing loss. Dr. R.B. reasoned that the Veteran had a history of jet engine noise exposure during the Veteran's time in-service and that he had documented bilateral predominantly high frequency sensorineural hearing loss. 

In September 2016, a private audiologist, Dr. L.K., opined that she concurred with Dr. R.B.'s professional diagnostic audiological test results documented by Dr. R.B.'s opinion letter.

In September 2016, the Veteran testified at a Board hearing. The Veteran testified that he first noticed hearing loss in his ears in-service. The Veteran stated his hearing loss caused him to have problems hearing when his wife spoke to him. He stated his wife first noticed this problem in 1967 when he was still in-service. The Veteran also testified that he did not experience loud noise exposure after service in his work or recreational activities. 

The Board finds that the December 2011 VA medical opinion equally as persuasive as the Veteran's private opinions in September 2016. In doing so the Board recognizes the flaws in the December 2011 VA medical opinion and the private medical opinions. The December 2011 VA examiner did not address the Veteran's MOS of jet engine mechanic and the likelihood the Veteran would have been exposed to hazardous noise, or address the minor threshold shift in the Veteran's in-service puretone audiology tests. The private opinions do not provide explicit evidence as to why it is reasonable to conclude that noise exposure in-service caused the Veteran's current hearing loss. Taking all the medical opinions into account and, cognizant of the benefit of the doubt rule, the Board finds that further development is unnecessary. See generally Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (it is not permissible to undertake additional development for the purpose of developing negative evidence, and reasons and bases should be provided to explain the decision to pursue further development when it could be construed as obtaining evidence for that purpose). 

The Board finds that the Veteran has a current disability of bilateral hearing loss. The Board finds that the Veteran was exposed to noise trauma in-service. Finally, the Board finds that there is equal positive and negative evidence that the Veteran's hearing loss was caused service. In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor. Accordingly, the Veteran's claim for service connection for hearing loss is granted.

IV. Tinnitus

The Veteran contends that he has tinnitus due to noise exposure during service. As stated above the Board concedes that the Veteran had noise exposure in-service due to his MOS of jet engine mechanic. 

A review of the service treatment records shows no complaints of tinnitus. The Veteran did not indicate any ear trouble upon separation from service.

In December 2011, the Veteran underwent a VA audiological examination. At the examination the Veteran reported constant tinnitus in both ears. The Veteran reported he could not recall when he began hearing his tinnitus. The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure. The examiner reasoned that tinnitus is a symptom of auditory pathology and that the Veteran entered and separated from active duty without any evidence of auditory pathology including acoustic trauma. The examiner noted that the Veteran's tinnitus did not impact ordinary conditions of daily life, to include work.

In September 2016, the Veteran testified at a Board hearing. The Veteran testified that he first noticed ringing in his ears in-service. The Veteran stated the ringing in his ears caused him to have problems hearing when his wife spoke to him. He stated his wife first noticed this problem in 1967 when he was still in-service. 

The Board finds that the December 2011 VA audiological examination documents a current diagnosis of tinnitus. As stated above the Board conceded that the Veteran was exposed to acoustic trauma in service. As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service.

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus began upon leaving service, has been recurrent since then, and still exists. The Board finds that the Veteran's statements regarding the noise exposure in-service and experiencing tinnitus symptoms upon leaving service to be competent and credible. The Veteran is competent to testify as to observable symptoms such a ringing in the ears. See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.). The Board finds the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms. The Veteran's lay statements are found to be credible and are confirmed by the circumstances of his service. 

Therefore, based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to noise in active service and as to whether the tinnitus began during active service. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

V. Low Back Disorder

As stated above, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's post-service medical records note back pain in June 2005, which was noted to come and go.

In September 2016, the Veteran testified in a Board hearing. The Veteran stated that he suffered from moderate to low pain in his back. The Veteran testified that he does not seek treatment for his pain. The Veteran stated that he first noticed low back pain in-service and continued since then.     

Pain is not a diagnosis, however, but a finding or symptom noted on an examination. Findings or symptoms are not disabilities in and of themselves for which VA compensation benefits are payable. The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability). No underlying pathology relating to pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, moderate to low back pain alone does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted. Brammer, 3 Vet. App at 225. It is therefore unnecessary to address any other element of service connection. Accordingly, the claim for service connection for a low back disorder is denied.

The Board notes that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. As there is no evidence suggested or indicating that the complaints of back pain may be related to service or that a current back disorder exists, the Board finds that a VA examination is not required, despite the low bar of McLendon.

VI. Left Hand Condition

The Veteran claims he has a left hand or wrist disability. The Board notes that Veteran is currently service-connected for Bell's palsy of the right face. The Veteran's service treatment records do not indicate any treatment or complaint of a left hand or wrist condition. Post-service treatment records do not indicate any left hand or wrist condition.

In September 2016, the Veteran testified at a Board hearing. The Veteran testified that he did not have a diagnosis of any left wrist disability. The Veteran stated that there was something wrong with his left wrist or hand but it was not as bad as his right. The Veteran stated that he did not think that his left hand or wrist was related to his Bell's palsy. The Veteran testified that he might have arthritis in the left wrist or hand.  

The Board finds that the Veteran's statement that he had arthritis in his left hand is not competent. A lay person has the general competence to testify as to symptoms but not to provide medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As arthritis is a medical diagnosis, and there is no evidence in the record that Veteran is competent to provide a medical diagnosis, the statement that he had left hand or wrist arthritis is not competent.      

As there is no evidence of a current left hand or wrist disability, there is no basis on which the claim for service connection may be granted. Brammer, 3 Vet. App at 225. It is therefore unnecessary to address any other element of service connection. Accordingly, the claim for service connection for a left hand or wrist disability is denied.

The Board notes that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon, 20 Vet. App. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. As the Board found that there is no evidence of a left hand or wrist disability, and no evidence of a left hand or wrist disability in service, the Board finds that a VA examination is not required, despite the low bar of McLendon.


ORDER

Service connection for a low back disability is denied.

Service connection for a left hand condition is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

The Veteran contends that he has a current right wrist or hand disability that is related to his service-connected Bell's palsy. The Veteran's VA treatment records noted the Veteran had right arm parenthesis in December 2008. In January 2009, the Veteran complained of tingling and pain in his right hand and arm. The Veteran's private treatment records note that in November 1987, the Veteran complain of right arm pain. The Veteran's private physician stated his electrophysiologic studies were normal and his workup was essentially unrevealing. The private physician noted that the right arm condition being related to his Bell's palsy was raised. The private physician stated that such an association was unclear.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006). As the Veteran has signs and symptoms of some disability and there is limited evidence that a right extremity disability may be related to his service-connected Bell's palsy, a remand for an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. Schedule the Veteran for a VA examination concerning a right wrist and/or hand disability with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Identify all current right hand and/or wrist disabilities. 

(b). As to each right hand and/or wrist disability, is it at least as likely as not (50 percent probability or greater) that any diagnosed hand and/or wrist disability had its onset in active duty service or is otherwise related to any in-service disease event, or injury.

(c). As to each right hand and/or wrist disability, is at least as likely as not (50 percent or greater probability) any right hand and/or wrist disability is due to, or the result of the Veteran's Bell's palsy of the right face.

(d). As to each right hand and/or wrist disability, is at least as likely as not (50 percent or greater probability) any right hand and/or wrist disability was aggravated beyond its natural progression by the Veteran's Bell's palsy of the right face. 

(e). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


